Exhibit 10.3

 

THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES
LAWS OF ANY STATE, AND SUCH SECURITIES MAY BE TRANSFERRED ONLY IF SUCH
TRANSACTION IS REGISTERED AND QUALIFIED PURSUANT TO THE RELEVANT PROVISIONS OF
FEDERAL AND STATE SECURITIES LAWS OR IF THE COMPANY IS PROVIDED AN OPINION OF
COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.

 

EPC CORPORATION

 

20.0% SENIOR SECURED NOTE DUE DECEMBER 31, 2012

 

No. 2     

$1,700,000.00

    

 

FOR VALUE RECEIVED, the undersigned, EPC CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to CRYSTAL CREEK COALPOWER FUNDING, LLC, or
registered assigns, the principal sum of ONE MILLION SEVEN HUNDRED THOUSAND
DOLLARS on December 31, 2012, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance thereof at the rate of
20.0% per annum from the date hereof, payable monthly, on the fifteenth day (or
the next succeeding Business Day thereafter) of each month, commencing with
September 15, 2003, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount, payable monthly as aforesaid
(or, at the option of the registered holder hereof, on demand), at a rate per
annum from time to time equal to the 22.0%; provided, that to the extent the
Company does not have sufficient funds to make any interest payment when due and
payable, the amount of any such interest which remains unpaid shall be
capitalized and added to the principal balance thereof.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, 4 New York Plaza, 15th Floor, New York, New York 10004 or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

 

This Note is the Senior Secured Note (herein called the “Note”) issued pursuant
to the Note Purchase Agreement, dated as of the date hereof (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
Purchaser named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality

 

1



--------------------------------------------------------------------------------

provisions set forth in Section 20 of the Note Purchase Agreement and (ii) to
have made the representation set forth in Section 6.1 of the Note Purchase
Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

signature page to follow

 

2



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State. The Company
hereby irrevocably and unconditionally consents that any action or proceeding
may be brought in the courts of the State of New York or the courts of the
United States for the Southern District of New York and waives any objection
that it may now or hereafter have to the venue of any such action or proceeding
in such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same.

 

EPC CORPORATION

By:

       

Name:

   

Title:

 

3